DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 19, and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 is construed to be indefinite because the recitation “the lower edges” lacks a positive antecedent basis.  Claim 14 is construed to be indefinite because the recitation “The drying system” lacks a positive antecedent basis.  Since claims 15-20 depend upon an indefinite claim, those claims are construed to be indefinite by dependency.  Claim 19 is construed to be indefinite because the recitations “the bottom,” “the first inlet chamber,” “and “the second inlet chamber” lack a positive antecedent basis.  Claim 21 is construed to be indefinite because the recitations “the moisture content” and “the second moisture” lack a positive antecedent basis.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shortt et al. (US 10,041,732).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Shortt as teaching:
a drying system 1 comprising: 
a housing 2 defining an upper portion, a middle portion, and a lower portion; 
a material inlet 30 located in the upper portion of the housing; 
a material outlet 3 located in the lower portion of the housing; and 
a middle material deflector 31 positioned in the middle portion of the housing, the material deflector configured to maintain a central open air space in the middle portion of the housing (expressly shown in figure 1).  Shortt also discloses the claims 2-4 features of an air inlet located in the lower portion of the housing, an air outlet located in the upper portion of the housing, wherein the middle material deflector is located directly below the material inlet (expressly disclosed at column 1 lines 10-28 wherein the disclosed countercurrent airflow is the same as the claimed air inlet/outlet because counter current air flow is structurally located and functionally opposite to the material inlet/outlet), the claim 5 element wherein the middle material deflector has a roof shape with a first angled side and a second angled side (expressly shown in figure 2), the claim 6 feature wherein the middle material deflector is perforated (expressly disclosed at column 2 line 55 through column 3 line 3 wherein the disclosed screen is structurally and functionally the same as the claimed perforated deflector because both allow airflow passage), the claim  7 feature of a lower material deflector 40, wherein the lower material deflector is configured to maintain a lower open air space in the lower portion of the housing, the claim 9 feature wherein the lower material deflector includes a first member and a second member, wherein the first member is located on a first side of the material outlet and the second member is located on a second side of the material outlet, wherein the first and second members are configured to funnel material in the housing to the material outlet (expressly shown in figures 1, 2), the claim 12 feature wherein the housing includes an air inlet opening to allow air to be blown into the lower open air space (expressly disclosed at column 1 lines 10-28 wherein the disclosed countercurrent airflow is the same as the claimed air inlet/outlet because counter current air flow is structurally located and functionally opposite to the material inlet/outlet), and the claim 19 feature wherein the air inlet is located in the lower portion of the housing and the bottom of the housing at least partially defines the first inlet chamber and the second air inlet chamber in the housing (expressly shown in figures 1, 2).
Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neitzel et al. (US 3,233,335).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Neitzel as teaching:
the drying system (see title) comprising: 
a housing 30 including a top, a bottom, a side wall extending between the top and the bottom, a material inlet, a material outlet, an air inlet, and an air outlet; 
a blower 33 configured to blow air into the air inlet; 
a loading conveyor 13, 15 configured to load material into the housing; 
a moisture sensor 21 positioned within the housing; 
an unloading conveyor 27 configured to move material out of the housing; 
an inlet chamber within the housing adjacent the air inlet, the inlet chamber configured to allow air to flow into and out of the inlet chamber (expressly disclosed at column 4 lines 26-40); and 
a center chamber 28 within the housing located in a central portion of the housing, the center chamber configured to allow air flow into and out of the center chamber.  Neitzel also discloses the claim 15 feature wherein the housing includes at least a first air inlet and a second air inlet, wherein the first air inlet is adjacent a first inlet chamber in the housing and the second air inlet is adjacent a second air inlet chamber in the housing (expressly disclosed at column 3 lines 43-65).
Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman et al. (US 2010/0287826).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Hoffman as teaching:
a method of drying hemp (expressly disclosed in paragraphs [0006]-[0008]) comprising: 
auto-loading hemp into a hopper (expressly disclosed in paragraph [0151]); 
blowing air into the hopper (expressly disclosed in paragraph [0064]); 
monitoring the moisture content of the hemp near an outlet of the hopper (expressly disclosed in paragraph [0124]); and 
auto unloading hemp from the hopper based on the sensed moisture content and auto- loading the hopper to maintain a particular volume of hemp in the hopper (expressly disclosed in paragraph [0153]), 
wherein the blown-in air is directed from an air inlet through the hemp in the hopper and through an upper air outlet (expressly disclosed in paragraphs [0098]-[0101]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shortt.  Shortt discloses the claimed invention, as rejected above, except for the claimed lower deflector perforation, outlet shape, first and second member locations, or second air inlet.  It would have been an obvious matter of design choice to recite those features, since the teachings of Shortt would perform the invention as claimed, regardless of those features and applicants have not claimed or specified the criticality of those features as being necessary for patentability.
Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Neitzel in view of Shortt.  Neitzel discloses the claimed invention, as rejected above, except for the claimed roof shape.  It would have been an obvious matter of design choice to recite that feature, since the teachings of Neitzel would perform the invention as claimed, regardless of that feature and applicants have not claimed or specified the criticality of those features as being necessary for patentability.  Furthermore, Neitzel discloses the invention as claimed, except for the recited perforated wall.  Shortt, another drying system, discloses that feature, as discussed in the first anticipatory rejection above.  It would have been obvious to one skilled in the art to combine the teachings of Neitzel with the teachings of Shortt for the purpose of allowing greater drying flow through not only conductive drying but also convective drying.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited in this application may teach one or more claim features, but do not rise to a level of anticipation or obviousness such that a rejection would be proper or reasonable under current Office practice and procedure. References B, C, D, F, G, I, cited with this action, teach drying systems and methods thereof.  Reference E, cited with this action, is a patent publication from the same inventive entity as the current application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Sunday, November 13, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753